Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 1 of 8 PageID #: 7757



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

   ED BUTOWSKY,                         §
                                        §
         Plaintiff,                     §
                                        §
   V.                                   §       CASE NO. 4:18-cv-00442-ALM
                                        §
   DAVID FOLKENFLIK; NATIONAL           §
   PUBLIC RADIO, INC.; EDITH            §
   CHAPIN; LESLIE COOK; and             §
   PALLAVI GOGOI;                       §
                                        §
         Defendants.                    §




            OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
                          RESPONSIBLE THIRD PARTIES
Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 2 of 8 PageID #: 7758



                                                   Introduction

          Under 28 U.S.C. § 636(b)(1)(A) and Local Rule CV-72, Defendants object to the Order on

  Defendants’ Motion for Leave to Designate RTPs (Dkt. 130). Butowsky sued Defendants for

  claimed economic and reputational harm resulting from his involvement in stories and

  investigations about Seth Rich’s murder. 1 Butowsky has filed a jumble of multiplying, duplicative

  suits against dozens of defendants for the same reputational and economic harm for which he seeks

  damages here. Under Chapter 33’s plain text, each of these defendants is a responsible third party

  (“RTP”).      The Magistrate Judge erred in concluding otherwise.                    The Court should grant

  Defendants’ motion in its entirety and designate each of the persons listed in Exhibit “A” as RTPs. 2

  I.      The Court must permit an RTP designation if the party is alleged to have caused or
          contributed to Butowsky’s claimed harm.

          Chapter 33 permits a defendant “to designate a person as a responsible third party by filing

  a motion for leave to designate that person.” TEX. CIV. PRAC. & REM. CODE § 33.004(a). An RTP

  is “any person who is alleged to have caused or contributed to causing in any way the harm for

  which recovery of damages is sought whether by negligent act or omission … by other conduct or

  activity that violates an applicable legal standard, or by any combination of these.” Id. § 33.011(6)

  (emphasis added). This expansive statutory definition simply requires that the RTP is alleged to

  have contributed to plaintiff’s alleged “harm.” In re Hurst Saturn, Ltd., No. 07-19-00278-CV,

  2019 WL 6723403, at *2 (Tex. App.—Amarillo Nov. 8, 2019, orig. proceeding) (stating RTP

  “must have caused the same harm—not necessarily the same damages—that the defendant

  caused”). The Court is permitted to look to a plaintiff’s allegations in determining the motion for


  1
    Butowsky has moved for leave to file a Third Amended Complaint, and the Court has not yet ruled on this motion.
  See Dkts. 98-99. The proposed Third Amended Complaint alleges substantially the same harm as the live complaint.
  2
    Defendants hereby incorporate and refer to their RTP briefing available at Dkts. 81 and 83 and expressly preserve
  all allegations and arguments set forth in those filings. In light of the five-page limit, this filing will focus on
  Defendants’ principal objections to the Order. See Local Rule CV-72.

  OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
  RESPONSIBLE THIRD PARTIES                                                                         PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 3 of 8 PageID #: 7759



  leave. Magna Equities II, LLC v. Heartland Bank, No. CV H-17-1479, 2018 WL 1135482, at *3

  (S.D. Tex. Feb. 28, 2018).

         “Harm” is the statutory touchstone. The ordinary meaning of harm is “injury, loss, damage;

  material or tangible detriment.” Harm, BLACK’S LAW DICTIONARY (11th ed. 2019); see also City

  Nat’l Bank of Sulphur Springs v. Smith, No. 06-15-00013-CV, 2016 WL 2586607, at *7 (Tex.

  App.—Texarkana May 4, 2016, pet. denied). This Court reviews the RTP question de novo. In

  re Hurst Saturn, 2019 WL 6723403, at *2; see FED. R. CIV. P. 72(a).

  II.    The Magistrate Judge’s Order is contrary to Chapter 33’s plain text.

         The question here is this:    What is the harm for which Butowsky seeks damages?

  Properly construed, Butowsky’s complaint alleges both economic and reputational harm arising

  out of Butowsky’s involvement in stories and investigations relating to Seth Rich’s murder.

  Butowsky’s six other overlapping lawsuits against dozens of defendants (identified in Ex. A)

  allege the very same economic and reputational harm and, in many instances, use the same

  language. See Ex B (cataloging the common allegations of harm in the suits identified in Ex. A).

         In conflict with the statutory language, the Magistrate Judge defined the harm as:

  “reputational harm and harm to commercial or economic interests from the publication of false

  information about Plaintiff online and via Twitter between August 2017 and March 2018 –

  statements Plaintiff alleges injured his business and reputation.” Dkt. 130 at 31. This definition

  slices the harm too thin and caused the Magistrate Judge to mistakenly conclude that—other than

  a handful of the Wigdor Defendants—none of the Defendants in the overlapping suits alleging

  reputational and economic injury is an RTP.

         The Magistrate Judge committed two principal legal errors. First, the Magistrate Judge’s

  cramped harm definition rewrites the Legislature’s RTP definition by focusing on the specific



  OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
  RESPONSIBLE THIRD PARTIES                                                         PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 4 of 8 PageID #: 7760



  category of conduct (certain statements) and the timing of that conduct (August 2017-March

  2018), instead of whether the designated party “caused or contributed to causing in any way the

  harm.” The purpose of Chapter 33’s RTP provisions is to ensure that, even if a party’s causing

  or contributing conduct is different, an RTP designation is proper if the pleading alleges that the

  party caused or contributed to the harm. See City Nat’l Bank, 2016 WL 2586607, at *7 (statute’s

  purpose is to “bring all responsible parties who in any way caused the harm, injury, or damage

  before the fact-finder to determine each person’s proportionate responsibility”); see In re Smith,

  366 S.W.3d 282, 285-86 (Tex. App.—Dallas 2012, orig. proceeding) (driver could be a

  responsible third party in a legal malpractice case if the driver “somehow tortiously contributed

  to any error committed”). Here, the economic “harm” alleged in the related cases listed in Ex. A

  is exactly the same: loss of the same business. See Ex. B, pp. 1-2. So too the alleged reputational

  harm: association with the same fabricated conspiracy theory. Id. at pp. 3-4.

         Second, instead of applying the required notice-pleading standard, the Magistrate Judge

  engaged in an allegation-by-allegation parsing of Defendants’ RTP pleading inconsistent with the

  statutory “harm” standard. See In re Bustamante, 510 S.W.3d 732, 737 (Tex. App.—San Antonio

  2016, orig. proceeding). This inverts the burden. It is Butowsky who must establish that the

  “defendant did not plead sufficient facts concerning the alleged responsibility of the [RTP].” TEX.

  CIV. PRAC. & REM. CODE § 33.004(g)(1). Because Butowsky did not satisfy his burden, Chapter

  33 requires the Court to grant Defendants’ RTP motion. See id.; Dkt. 81 at 9-15.

         Wigdor, the Wigdor LLP Defendants, and Wheeler

         The Magistrate Judge granted the RTP motion as to Douglas Wigdor, Jeanne Christensen,

  Wigdor LLP, and Rod Wheeler, but required Defendants to replead as to Willemin, Gottlieb, and

  Pearson. No repleading is required because the Wigdor complaint alleges the harm asserted here:



  OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
  RESPONSIBLE THIRD PARTIES                                                          PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 5 of 8 PageID #: 7761



  injuries to “Butowsky in his business and reputation;” a loss of “about a third of our business last

  year related to a made-up story;” “causing the Plaintiff to be ostracized, causing enormous loss of

  business (including, without limitation, the termination and loss of Chapwood’s Investment

  Manger Service Agreement with Charles Schwab), and causing the Plaintiff substantial personal

  injury, fear, and mental and physical pain and suffering.” Compare Dkt. 81 at Ex. D at 2 and Ex.

  N at ¶9 with Dkt. 72 (Second Am. Compl.) at ¶¶11, 189, 191; Ex. B.

         Susman Godfrey, LLP

         In the Susman Godfrey case, Butowsky alleged that he “lost approximately one-third of

  [his] business” resulting from a defamation campaign in connection with Butowsky’s alleged

  involvement in the Seth Rich story. Dkt. 81, Ex. B (Butowsky Decl.) at ¶17. This is the same

  harm Butowsky alleges here, when he points to a client’s cancellation of her account because of

  Butowsky’s connection to the stories related to Rich. Dkt. 72 (Second Am. Compl.) at ¶10. And

  there are common allegations related to the loss of television-appearance opportunities. Compare

  id. with Dkt. 81, Ex. B (Butowsky Decl.) at 4-5.

         Gottlieb and CrowdStrike Defendants

         There could not be a clearer case for RTP status than the Defendants in Gottlieb and

  CrowdStrike. The Gottlieb complaint incorporates by reference the complaint in this case and,

  “[a]s set forth in the attached [NPR] complaint,” asserts that “allegations of fraud or dishonesty

  can cost him his professional licenses” and “have cost him the trust (and business) of

  approximately one third of his clients.” Dkt. 81, Ex. C (Gottlieb Second Am. Compl.) at 1-2, ¶114.

  It alleges the same harm for which Butowsky seeks damages here: “death threats;” “lost one third

  of his business clients;” “rocks were thrown through the windows of his home;” “he lost

  friendships;” “he lost the opportunity to host a planned television program;” and worry that his



  OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
  RESPONSIBLE THIRD PARTIES                                                           PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 6 of 8 PageID #: 7762



  “son would be harmed.” Compare id. at ¶¶ 7, 114 and Ex. T (Gottlieb Orig. Compl.) at ¶6 with

  Dkt. 72 (Second Am. Compl.) at ¶¶ 6, 10-11, 197; Ex. B. 3

           Schwab Defendants

           In Schwab II, Butowsky alleged that defendants terminated the agreement with Butowsky

  as a result of NPR’s report on Butowsky’s and the same harm he alleges here: the loss of

  customers. Compare Dkt. 81, Ex. U (Schwab II Compl.) at 8, 12 with Dkt. 72 (Second Am.

  Compl.) at ¶11. Butowsky claims that the defendants’ conduct: “accuse[s] and impute[s] to

  [Butowsky’s firm] and Butowsky an unfitness to perform the duties of an office or employment

  for profit, or the want of integrity in the discharge of the duties of such office or employment;”

  “prejudices [Butowsky’s firm] and Butowsky in their profession or trade as investment advisor

  and manager of their clients’ assets;” “loss and injury to business, insults, pain, embarrassment,

  humiliation, and injury to name and reputation;” and “loss of clients.” Dkt. 81, Ex. U (Schwab II

  Compl.) at ¶¶ 32-33, 47. This is virtually word-for-word the same harm alleged here. See Dkt.

  72 (Second Am. Compl.) at ¶¶ 6, 11, 179, 189, 196; Ex. B.

           Five Others Enabling Butowsky’s Role in the Retracted Article

           Defendants’ RTP designation contains more than sufficient allegations that Fox News

  Network, Malia Zimmerman, Seymour Hersh, Julian Assange, and Ellen Ratner enabled or

  contributed to Butowsky’s conspiracy theories at the heart of the alleged harm asserted in the

  complaint. Dkt. 81 at 14-15. Though not yet sued, they are proper RTPs.




  3
   The CrowdStrike case is a copycat of the Gottlieb complaint and makes harm allegations identical to those in Gottlieb
  and this suit. Dkt. 81, Ex. O (CrowdStrike Orig. Compl.) at 1, 3-4; Ex. B.

  OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
  RESPONSIBLE THIRD PARTIES                                                                          PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 7 of 8 PageID #: 7763



        DATED: May 12, 2020

                                         Respectfully submitted,

                                         HAYNES AND BOONE, LLP

                                         By:/s/ Laura Lee Prather
                                         Laura Lee Prather
                                         State Bar No. 16234200
                                         laura.prather@haynesboone.com
                                         Wesley D. Lewis
                                         State Bar No. 24106204
                                         wesley.lewis@haynesboone.com
                                         600 Congress Avenue, Suite 1300
                                         Austin, Texas 78701
                                         Telephone:      (512) 867-8400
                                         Telecopier:     (512) 867-8470

                                         David H. Harper
                                         State Bar No. 09025540
                                         david.harper@haynesboone.com
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone:      (214) 651-5000
                                         Telecopier:     (214) 651-5940

                                         David J. Bodney
                                         admitted pro hac vice
                                         bodneyd@ballardspahr.com
                                         Ian O. Bucon
                                         admitted pro hac vice
                                         buconi@ballardspahr.com
                                         BALLARD SPAHR LLP
                                         1 E. Washington Street, Suite 2300
                                         Phoenix, Arizona 85004-2555
                                         Telephone:      602.798.5400
                                         Fax:            602.798.5595

                                         Attorneys for Defendants




  OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
  RESPONSIBLE THIRD PARTIES                                             PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 135 Filed 05/12/20 Page 8 of 8 PageID #: 7764



                                  CERTIFICATE OF SERVICE


         The undersigned counsel certifies that on May 12, 2020, the foregoing document was

  electronically submitted to the Clerk of the U.S. District Court for the Eastern District of Texas,

  using the electronic case filing system and served on all counsel of record via ecf/Pacer.



                                                        /s/ Laura Lee Prather
                                                        Laura Lee Prather




  OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
  RESPONSIBLE THIRD PARTIES                                                           PAGE 7
